DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Householder et al. (US20120140478A1).
1. (Original) An anti-glare reflective cup (fig 1), comprising a reflective sidewall (12), the reflective sidewall (12) surrounds a reflective cavity (fig 1), and the reflective cavity (fig 1) is cone-shaped with a large light exit end (fig 1), a light source placement location (fig 1, 18) is provided near a small end (28), and a straight and the small end (fig 1), line passing through the light source placement location (fig 1) and perpendicular to the plane where the light exit end (200) is located is defined as the optical axis (16), light from a light source (18) placed at the light source placement location (fig 1) includes a first light beam (20) directly emitted from the light exit end (30) and a second light beam (22) emitted from the light exit end (30) after being reflected by the reflective sidewall (fig 1); the maximum included angle between the first light beam and the optical axis  is defined as the maximum straight outgoing light angle (θ, fig 4), and the maximum included angle between the second light beam (see fig 14a, 19) and the optical axis (16) is defined as the maximum reflection outgoing light angle (not labeled but shown in fig 4, fig 14a, fig 19, ect), and the maximum reflection outgoing light angle is less than or equal to the maximum straight outgoing light angle (it is clear that theta is larger than the angle between the reflected beam and the optical axis – see fig 4 where beam 46 is nearly parallel to the OA, see par 89 and 97 where beam 22 is reflected toward the OA; Also see fig 14A, all the angles of the reflected light rays are equal to or smaller than the non-reflected light rays).
Further, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the reflector to achieve any number of desired light distribution patterns as taught in par 89.
	2. (Original) The anti-glare reflector cup (1000) as claimed in claim 1, wherein in any plane passing through the optical axis (500), at least part of the reflective sidewall (100) is straight or curved (fig 4).

3. (Original) The anti-glare reflector cup (1000) as claimed in claim 2, wherein in any plane passing through the optical axis (500), when at least part of the reflective sidewall is curved, the center of curvature of the curve is located outside the reflective sidewall (fig 1).
Further, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the reflector to achieve any number of desired light distribution patterns as taught in par 89.

4. (Original) The anti-glare reflector cup  as claimed in claim 3, wherein in any plane passing through the optical axis, when at least part of the reflective sidewall is curved, the center of curvature of the curve is located outside the reflective sidewall, and the radius of curvature of the curve becomes smaller and smaller along the direction away from the light source placement location (fig 1).
Further, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the reflector to achieve any number of desired light distribution patterns as taught in par 89.


5. (Original) The anti-glare reflector cup as claimed in claim 1, wherein among the reflected light of the second light beam on the reflective sidewall that is farthest from the light source placement location, the optical axis intersects or is parallel to the inverse extension line of the reflected light having the largest included angle with the plane where the light exit end is located;
or, among the reflected light of the second light beam on the reflective sidewall that is farthest from the light source placement location, the optical axis intersects to the reflected light having the largest included angle with the plane where the light exit end is located; the included angle is a, 0< a 100 (fig 4, 14a, 19).
Further, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the reflector to achieve any number of desired light distribution patterns as taught in par 89.

6. (Original) The anti-glare reflector cup as claimed in claim 1, wherein among the reflected light of the second light beam on the reflective sidewall that is farthest from the light source placement location, the optical axis intersects to the reflected light having the largest included angle with the plane where the light exit end is located, the included angle is a, and a>10°  (fig 4, 14a, 19).
Further, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the reflector to achieve any number of desired light distribution patterns as taught in par 89.


7. (Original) The anti-glare reflector cup (1000) as claimed in claim 1, wherein in a plane perpendicular to the optical axis, the reflective sidewall is round shape or polygon (fig 1).

12. (Original) The anti-glare reflector cup (1000) as claimed in claim 1, wherein the reflective surface of the reflective sidewall (100) is a mirror surface (fig 14a, fig 19 – not a scattering surface).

13. (Original) The anti-glare reflector cup (1000) as claimed in claim 1, wherein the optical axis coincides with the maximum light emitting direction of the light source (fig 7).

14. (Currently Amended) A lamp, comprising a lamp holder (fig 1), a light source (18) arranged on the lamp holder and the anti-glare reflector cup (fig 1) as claimed in claim 1 (par 90).

15. (Original) The lamp of claim 14, wherein the light source (18) uses an LED chip (par 90).

16. (Original) The lamp of claim 14, wherein the maximum light emitting direction of the LED chip coincides with the optical axis (fig 1).
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Householder et al. (US20120140478A1) in view of Heftman (EP 1300712 A2).
Heftman and Householder are in the same field of reflectors for light sources
8. (Original) The anti-glare reflector cup (1000) as claimed in claim 7, wherein when the reflective sidewall (100) is polygonal (fig 3 Heftman).
9. (Original) The anti-glare reflector cup (1000) as claimed in claim 8, wherein in a plane perpendicular to the optical axis, the reflective sidewall is a regular polygon (fig 4, Heftman where H=v). Examiner notes that Heftman teaches “the horizontal and vertical emission angles can be changed simply by changing the values of H and V.”
Further, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the reflector to achieve any number of desired light distribution patterns as taught in par 89.
10. (Original) The anti-glare reflector cup (1000) as claimed in claim 9, wherein in a plane perpendicular to the optical axis (500), the reflective sidewall (100) is rectangular (fig 3, Heftman).
11. (Original) The anti-glare reflector cup (1000) as claimed in claim 9, wherein the center of the regular polygon falls on the optical axis (fig 3, Heftman).
Further, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to center the OA over the regular polygon in order to create a symmetric light distribution.
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Applicant argues that Householder does not teach or suggest “the maximum reflection outgoing light angle is less than or equal to the maximum straight outgoing light angle”.
Examiner respectfully disagrees. It is very clear from both figs 4 and figs 14A that the maximum included angle a reflected beams makes with the OA is less than or equal to the maximum included angle a non-reflected beam makes with the OA.
Any reflected beams that is ‘more parallel’ to the OA than the non-reflected beam will have a smaller maximum included angle. Fig 14A shows a range of reflected beams, and the maximum included angle is smaller than a maximum included angle that a non-reflected beam makes with the OA.
Regarding Applicant’s comments on fig 14B, both of those rays are reflected rays. Applicant seems to argue that one of those rays is a non-reflective ray. Fig 14B actually illustrates the maximum included angle and minimum included angle reflected light rays make with the OA.

    PNG
    media_image1.png
    691
    683
    media_image1.png
    Greyscale

Examiner further notes that ‘anti-glare’ is simply a function of the angle of the light beams. As Householder teaches and suggest those angles and relationships, Householder as also disclosed and suggested an anti-glare reflection cup.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875